Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
	Claim 7, line 5:  Delete “first” between “the” and “adhesive”, and insert ---second---; and
	Claim 7, line 6:  Delete “w” between “E2t23” and 5x10-12”, and insert ---≥---.   


Reasons for Allowance
Claims 1-16 are pending.

Pending claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  Closest prior art Fukatani et al. (US 2012/0021230 A1) teaches a laminated glass for a head-up display (HUD) comprising an exterior side glass, an interlayer, an adhesive layer, a retardation element, another adhesive layer and an interior side glass in the order thereof (Fig. 1 and [0186]-[0191]).  The retardation element meets the claimed first film.  However, Fukatani does not teach or suggest the thickness of the adhesive layer is 6µm or more, and is less than 25µm as recited in claim 1.  In addition, the criticality of the thickness of the claimed adhesive layers has been shown in the current specification (Fig. 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
June 16, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785